Citation Nr: 1329700	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  09-23 515	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Service connection for papillary renal cell carcinoma, status post left nephrectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran had active duty service from August 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio which denied service connection for non-Hodgkin's lymphoma and papillary renal cell carcinoma.

In March 2009, the RO awarded service connection for non-Hodgkin's lymphoma.  As this rating action results in a full grant of the benefit sought, it is no longer on appeal. 


FINDINGS OF FACT

1. The Veteran in this case served on active duty from August 1965 to October 1968.

2. On August 30, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


